


110 HR 2791 IH: To amend the Federal Food, Drug, and Cosmetic Act to

U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2791
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2007
			Ms. Hooley (for
			 herself and Mr. Doyle) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for establishment of a unique device identification system for medical
		  devices.
	
	
		1.Short titleThis Act may be cited as the Unique
			 Device Identification System for Medical Devices Act of 2007.
		2.Unique device
			 identification systemSection
			 519 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i) is
			 amended—
			(1)by redesignating
			 subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)Unique device identification systemThe Secretary shall
				promulgate regulations establishing a unique device identification system for
				medical devices requiring the labeling of devices to bear a unique identifier.
					.
			
